     Case 3:17-cv-02095-BEN-WVG Document 13 Filed 09/24/20 PageID.247 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    LEONARD VIJAYAN                                    Case No.: 3:17-cv-02095-BEN-WVG
      DEVASAHAYAM, an individual
12
      domiciled in New Jersey;                           ORDER OF DISMISSAL FOR WANT
13    CHRISTOPHER RAVINDRAN                              OF PROSECUTION PURSUANT TO
      DEVASAHAYAM, an individual                         LOCAL RULE 41.1
14
      domiciled in the Country of Canada;
15    SLAMSTAR OPERATING, LLC, a                         [ECF No. 12]
      limited liability company organized under
16
      the laws of the State of New Jersey;
17    DEVA CREW ONE SERVICES, INC., a
      corporation organized under the laws of
18
      the Country of Canada; KAI-FAN YANG,
19    an individual domiciled in California;
      RISHI PATEL, an individual domiciled in
20
      California; RAYMOND WANG, an
21    individual domiciled in California;
      KAMLESH GANDHI, an individual
22
      domiciled in Georgia,
23                                   Plaintiffs,
24    v.
25
      DMB CAPITAL GROUP, an entity of
26    unknown form and domicile; JM
      CARBON FIBER, an entity of unknown
27
      form and domicile; MR. MEDIA, INC., a
28    business incorporated in the State of

                                                   -1-
                                                                           3:17-cv-02095-BEN-WVG
     Case 3:17-cv-02095-BEN-WVG Document 13 Filed 09/24/20 PageID.248 Page 2 of 2



 1    California; NL TECHNOLOGY, LLC., a
      limited liability company in the State of
 2
      California; JONNY NGO, an individual
 3    domiciled in the State of California;
      NONATO MICHAEL BACA, an
 4
      individual domiciled in the State of
 5    California; and DOES 1 through 500,
      inclusive,
 6
                                      Defendants.
 7
 8
 9          On September 23, 2020 at 3:30 p.m., this Court held a hearing regarding dismissal
10    of this case for want of prosecution pursuant to Local Rule 41.1, which provides that
11    “[a]ctions . . . which have been pending in this court for more than six months, without any
12    proceeding or discovery having been taken . . . may, after notice, be dismissed by the court
13    for want of prosecution, at the calling of a calendar prepared for that purpose by the clerk.”
14    ECF No. 12; see also S.D. Cal. Civ. R. 41.1. No parties appeared. Pursuant to the Court’s
15    Minute Order, the Court hereby dismisses this case in its entirety without prejudice.
16          IT IS SO ORDERED.
17
18    Dated: September 23, 2020
19
20
21
22
23
24
25
26
27
28

                                                    -2-
                                                                               3:17-cv-02095-BEN-WVG
